 1   NICOLA T. HANNA
     United States Attorney
 2   THOMAS D. COKER
     Assistant United States Attorney
 3   Chief, Tax Division
     GAVIN L. GREENE (Cal. Bar No. 230807)
 4   Assistant United States Attorney
            Federal Building, Suite 7211
 5          300 North Los Angeles Street
            Los Angeles, California 90012
 6          Telephone: (213) 894‐4600
            Facsimile: (213) 894‐0115
 7          E‐mail: Gavin.Greene@usdoj.gov
 8   Attorneys for the United States of America
 9
                                 UNITED STATES DISTRICT COURT
10
                                 CENTRAL DISTRICT OF CALIFORNIA
11
                                       WESTERN DIVISION
12
13   Howard L. Baldwin and Karen Baldwin,             Case No. CV15‐6004 RGK (AGRx)
14        Plaintiffs,                                 [Proposed] Amended Judgment
15               v.                                   Trial Date:   November 1, 2016
                                                      Time:         9:00 a.m.
16   United States of America,                        Courtroom:    850
                                                      Location:     Roybal Federal Building and
17        Defendant.                                                United States Courthouse
                                                                    255 E. Temple Street
18                                                                  Los Angeles, California
19
20
21
22
23
24
25
26
27
28
                                                  1
 1         Pursuant to the Opinion of the Ninth Circuit (document number 93):
 2         IT IS ORDERED that the Judgment entered in favor of Howard L. Baldwin and
 3   Karen Baldwin (document number 78) is vacated.
 4         IT IS FURTHER ORDERED that the award of litigation costs to Howard L. Baldwin
 5   and Karen Baldwin (document number 83) is vacated.
 6         IT IS FURTHER ORDERED that this case is dismissed for lack of jurisdiction.
 7
 8         IT IS SO ORDERED.
 9
10   DATED: June 12, 2019                        ____________________________
11                                               R. GARY KLAUSNER
                                                 United States District Judge
12
13   Presented by:
14   NICOLA T. HANNA
15   United States Attorney
     THOMAS D. COKER
16
     Assistant United States Attorney
17   Chief, Tax Division
18
19   /s/
20   GAVIN L. GREENE
     Assistant United States Attorney
21
     Attorneys for United States of America
22
23
24
25
26
27
28
                                                2
